Citation Nr: 9900821	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-48 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from  November 1960 to 
November 1963 and from January 1964 to January 1981.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an August 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for bilateral hearing loss.  
This case was previously before the Board in May 1997, at 
which time it was remanded to the RO for further development.  

The Board notes that the veteran had stated a claim for a 
skin disorder, and that he initiated an appeal of the ROs 
denial of service connection, but then withdrew that appeal 
in November 1994.  This issue is not before the Board, and 
will not be addressed further in this decision. 


FINDING OF FACT

There is no evidence of a current hearing loss disability 
pursuant to VA regulations.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss disability, 
which he contends he incurred as a result of exposure to loud 
noise during service.



Relevant Law and Regulations

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 1110, 
1131 (West 1991);  38 C.F.R. 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

The threshold question with regard to the veterans claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107(West 1991).  In order 
for a claim to be well grounded, there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).   See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Factual Background

The veterans service medical records show that his hearing 
was evaluated throughout service, and the reports of those 
examinations are of record.  However, for the purposes of 
analyzing the veterans claim for service connection for 
hearing loss disability, those results are not dispositive, 
and therefore, the Board will not recite them in full.

On the audiological evaluation upon examination for discharge 
from service in June 1980, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
20
15
10
15
15

In February 1994, in connection with his claim for service 
connection for hearing loss, the veteran submitted a medical 
consultation record from an unnamed military facility, which 
reported a complaint of bilateral hearing loss.  The January 
1994 report noted findings of high frequency hearing loss.  
An assessment of noise induced hearing loss  service 
connected was stated.  A plan for hearing aid clearance was 
also stated.  This medical record did not include any report 
of results of an audiogram evaluation.  In his claim for VA 
benefits, also submitted in February 1994, the veteran did 
not identify the source of the medical record, and did not 
identify any medical provider who had provided treatment for 
his claimed disability, or who had knowledge of the 
condition.

In May 1994, the RO requested from the veteran medical 
evidence to support the conclusion presented in the medical 
record and evidence showing a relationship between such 
current hearing loss disability and service.  The veteran did 
not respond to the request within the specified period, and 
in August 1994, the RO issued an administrative denial of the 
veterans claim.  

The veteran submitted a Notice of Disagreement in September 
1994, and stated that evidence of hearing loss was 
demonstrated in his service medical records, and was 
specifically shown in audiological evaluations dating from 
1980.  The veteran reported exposure to the noise of heavy 
weapons and airplane engine noise during service, and denied 
any exposure to loud noise following his separation from 
service.  He requested a VA audiology examination.

In November 1994, the veteran submitted a VA Form 9, 
substantive appeal, in which he stated that he complained to 
medical officials regarding hearing loss in 1979 and in 1980, 
while he was still in service.  He reported that his hearing 
loss began during service, and that it had worsened over the 
years to the degree that he currently had great difficulty 
hearing in his right ear.  He reported extensive exposure to 
artillery noise without the benefit of earplugs during 
service.

The veteran was scheduled for two VA audiological evaluations 
in October 1996.  The veteran failed to report for the 
evaluations, and the veteran was informed that due to his is 
failure to report to or notify the VA facility of his 
inability to report to the second scheduled evaluation, his 
claim was being returned to the RO.  

In April 1997, the veterans representative submitted a VA 
Form 646, statement in support of the veterans claim, in 
which it contended that the medical evaluation record of 
January 1994 showing an assessment of noise-induced hearing 
loss was sufficient evidence of current disability which 
should be considered service-connected in light of the 
veterans history of exposure to loud noise during service.

In May 1997, the veterans claim came before this Board 
member, and it was remanded to the RO for further action, to 
include notice to the veteran regarding the specific criteria 
required for a finding of current hearing loss disability for 
VA purposes, pursuant to 38 C.F.R. § 3.385.  The RO was 
instructed that in the event that the veteran submitted the 
requisite evidence demonstrating a current hearing loss 
disability, the RO was to undertake any necessary development 
and readjudicate the claim.

In June 1997 the RO provided the veteran with the necessary 
information and informed the veteran that such evidence 
should be submitted within 60 days of the date of the RO 
letter.  There is no response from the veteran of record.  
The veterans representative did not submit any additional 
substantive contentions in the January 1999 informal hearing 
presentation.

Analysis

With respect to the veterans claim for service connection 
for hearing loss disability, the threshold question is 
whether the veteran has presented a well-grounded claim, 
pursuant to 38 U.S.C.A. § 5107(a).  As noted above, the 
pertinent regulations require evidence that the veterans 
hearing loss meets stated thresholds to be considered a 
disability.  The Board concedes that the veteran has provided 
evidence that an unidentified examiner found that the veteran 
exhibited hearing loss which was attributed to his exposure 
to loud noises during service.  However, that evidence did 
not show results of an audiometric evaluation such as is 
required by VA regulation.  The veteran failed to identify 
the source of the medical evidence, thus the VA has not been 
able to request any further evidence from the evaluator who 
reported the current hearing loss.  The veteran has not 
submitted any further evidence in support of his claim, 
despite being informed by the RO of the specific evidence 
which is required to make his claim well-grounded.  Moreover, 
the veteran failed to report for a VA audiological evaluation 
which was scheduled for him.  The audiological evaluation 
results which are of record do not meet the parameters set 
forth in 38 C.F.R. § 3.385, set forth above, for establishing 
a current hearing loss disability.  

The Board finds that the absence of a medical diagnosis of a 
current disability is fatal to the veterans claim for 
service connection, because without a diagnosis of a current 
disability, the claim is not well-grounded.  See Caluza, 
7 Vet. App. at 506.  In Rabideau v. Derwinski, 2 Vet. App. 
141, 143-4, the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well-grounded claim.  See also 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The benefit 
sought on appeal is accordingly denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claims for entitlement to service connection for bilateral 
hearing loss disability.  The Board finds that the veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim at the RO, and that he is 
not prejudiced by the Boards denial on the basis that he has 
failed to present a well-grounded claim.

Because the veterans claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997);  see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VAs obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Boards prior remand and this decision serve 
to inform the veteran of the kind of evidence which would be 
necessary to make his claim well-grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
